Title: II. Jefferson’s Plan, [October 1788]
From: Jefferson, Thomas
To: 



[Oct. 1788]

A state of the debt due from the U.S. of America to France, and of the sums of Principal and Interest paiable each year
 
 
 


Capital
Interest
 Total
 Total



 Livres
 Livres
 Livres
 Dollars.


1787.
 2,500,000
 1,600,000
 4,100,000
 755,083


 1788.
 2,500,000
 1,485,000
 3,985,000
 733,904


 1789.
 2,500,000
 1,370,000
 3,870,000
 712,725


 1790.
 2,500,000
 1,255,000
 3,755,000
 691,546


 1791.
 2,500,000
 1,140,000
 3,640,000
 670,367






 3,563,625


 1792.
 2,500,000
 1,025,000
 3,525,000
 649,187


 1793.
 2,500,000
 910,000
 3,410,000
 628,008


 1794.
 2,500,000
 795,000
 3,295,000
 606,829


 1795.
 2,500,000
 680,000
 3,180,000
 585,650


 1796.
 2,500,000
 565,000
 3,065,000
 564,471


 1797.
 2,500,000
 450,000
 2,950,000
 543,292


 1798.
 2,500,000
 325,000
 2,825,000
 520,271


 1799.
 1,000,000
 200,000
 1,200,000
 221,000


 1800.
 1,000,000
 150,000
 1,150,000
 211,792


 1801.
 1,000,000
 100,000
 1,100,000
 202,583


 1802.
 1,000,000
 50,000
 1,050,000
 193,375



 34,000,000
 12,100,000
 46,100,000
 8,490,083


The livres are converted into Dollars on the following principles.
 1. The Spanish Dollar of exchange is equal to 50. sous Courant of Holland, when at par, that is, according to the pure metal they contain.
 2. The French sou (of three Livres) of exchange is equal to 27⅝ sous Courant of Holland, when at par, that is to say intrinsically.
 Then As 50. Sous Court : 1 Dollar :: 27⅝ Sous Court. : 0.5525 of a Dollar.
 Consequently 27 ⅝ S.ct. ÷ 3 = 1 livre = Doll. = 0.1841⅔ Dol.
 That is to say
 A livre is 1 Disme-8 cents-4.1⅔ mills exactly
 A dollar is 5.₶43 or 5₶-8s.-7⅕d. exactly
The Impost of 5. per cent on European articles was estimated at 777,773 Dollars annually. Suppose then this European impost appropriated sacredly to the paiment of the French debt. Some years there  will be Deficiencies which must be made up by borrowing. Other years there will be a Surplus to repay or counterbalance these loans.
The following operation will shew that the annual sum of 777.773 Dollars will, by the year 1803, pay off the French debt principal and interest punctually at the epochs they become due, with the aid of occasional loans; which occasional loans with their interest, however, it will also repay within the same time, and leave a surplus of 310,422 Dollars to be carried to the fund for paying off the Dutch debt.
But note, the expences of making the occasional loans, not being known, are not taken into this account; nor are the expences of collecting the impost.




Dollars
Dollars


1791.
Impost of 5. per cent on all European commodities
 777,773




Deficit to be supplied by New loan ..... 2,785,852
 2,785,852




Arrearages of Interest & principal to be paid this year
……
 3,563,625




 3,563,625
 3,563,625


1792.
European impost
 777,773







Deficit to be borrowed
 10,711



 Demand of 1792
 2,796,563  



 10,711 
 


 
 ……
 649,187



Interest of New loan of last year
 ……
 139,297




 788,484
 788,484


1793.
European impost
 777,773




Interest of New loans
 ……
 139,828



Demand of 1793
 ……
 628,008



Surplus (to be employed immediately so as to save, or beget, a year’s interest)
 ……
 9,937




 777,773
 777,773


1794.
Surplus of 1793
 9,937




Interest, saved or begotton, on that
 496




European impost
 777,773




Interest on New loans
 ……
 139,828



Demand of 1794
 ……
 606,829



Surplus
 ……
 41,549




 788,206
 788,206


 
1795.
Surplus of 1794
 41,549




Interest on that
 2,077




European impost
 777,773




 Interest on New loans
 ……
 139,828



  Demand of 1795
 ……
 585,650



  Surplus
 ……
 95,921




 821,399
 821,399

 
 1796.
Surplus of 1795
 95,921




Interest on that
 4,796




European Impost
 777,773




  Interest on New loans
 ……
 139,828



  Demand of 1796
 ……
 564,471



  Surplus
 ……
 174,191




 878,490
 878,490

 
 1797.
Surplus of 1796
 174,191




Interest on that
 8,709




European impost
 777,773




  Interest on New loans
 ……
 139,828



  Demand of 1797
 ……
 543,292



  Surplus
 ……
 277,553




 960,673
 960,673

 
 1798.
Surplus of 1797
 277,553




Interest on that
 13,877




European impost
 777,773




  Interest on New loan
 ……
 139,828



  Demand of 1798
 ……
 520,271



  Surplus
 ……
 409,104




 1,069,203
 1,069,203

 
 1799.
Surplus of 1798
 409,104




Interest on that
 20,455




European impost
 777,773




  Interest on New loans
 ……
 139,828



  Demand of 1799
 ……
 221,000



  Surplus
 ……
 846,504




 1,207,332
 1,207,332

 
 1800.
Surplus of 1799
 846,504




Interest on that
 42,325




European impost
 777,773




  Interest on New loans
 ……
 139,828



  Demand of 1800
 ……
 211,792



  Surplus
 ……
 1,314,982




 1,666,602
 1,666,602


 
 1801.
Surplus of 1800
 1,314,982




Interest on that
 65,749




European impost
 777,773




  Interest on New loans
 ……
 139,828



  Demand of 1801
 ……
 202,583



  Surplus
 ……
 1,816,093




 2,158,504
 2,158,504

 
 1802.
Surplus of 1801
 1,816,093




Interest on that
 90,804




European impost
 777,773




  Interest on New loans

 139,828



  Demand of 1802

 193,375


 
  Surplus
 ……
 2,351,467




 2,684,670
 2,684,670

 
 1803.
Surplus of 1802
 2,351,467




Interest on that
 117,573




European impost
 777,773




  Interest on New loans

 139,828



  Principal of New loans

 2,796,563



  Surplus to be transferred in aid of Dutch funds
 ……
310,422




 3,246,813
 3,246,813



State of the Debt of the U.S. in Holland, and of the epochs at which it is paiable, principal and interest

 

 




 5 Milln. Flor. 1782. Jun. 11.
 Int. 5 p Ct. paiab. Jun. 1
 1. Milln. Flor 1787 Jun. 1
 Int. 5 p Ct. paiab. Jun. 1
 1. Mill. Flor. 1788 Mar. 13.
 Int. 5p. Ct. paiab. Jun. 1
 2 Mill. Flo. 1784. Mar. 9.
 Int. 4p. Ct. paiab. Feb. 1.
 TotalFlorins
 TotalDollars


1791.
 ……
 250,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 430,000
 172,000


1792.
 ……
 250,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 430,000
 172,000


1793.
 1,000,000
 250,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 1,430,000
 572,000


1794.
 1,000,000
 200,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 1,380,000
 552,000


1795.
 1,000,000
 150,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 1,330,000
 532,000


1796.
 1,000,000
 100,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 1,280,000
 512,000


1797.
 1,000,000
 50,000
 ……
 50,000
 ……
 50,000
 ……
 80,000
 1,230,000
 492,000


1798.
 ……
 ……
 200,000
 50,000
 ……
 50,000
 ……
 80,000
 380,000
 152,000


1799.
 ……
 ……
 200,000
 40,000
 200,000
 50,000
 ……
 80,000
 570,000
 228,000


1800.
 ……
 ……
 200,000
 30,000
 200,000
 40,000
 ……
 80,000
 550,000
 220,000


1801.
 ……
 ……
 200,000
 20,000
 200,000
 30,000
 312,000
 80,000
 842,000
 336,800


1802.
 ……
 ……
 200,000
 10,000
 200,000
 20,000
 325,500
 70,000
 825,500
 330,200


1803.
 ……
 ……
 ……
 ……
 200,000
 10,000
 339,200
 60,000
 609,200
 243,680


1804.
 ……
 ……
 ……
 ……
 ……
 ……
 363,800
 50,000
 413,800
 165,520


1805.
 ……
 ……
 ……
 ……
 ……
 ……
 378,000
 40,000
 418,000
 167,200


1806.
 ……
 ……
 ……
 ……
 ……
 ……
 403,300
 30,000
 433,300
 173,320


1807.
 ……
 ……
 ……
 ……
 ……
 ……
 770,000
 20,000
 790,000
 316,000


 
 5,000,000
 1,250,000
 1,000,000
 500,000
 1,000,000
 550,000
 2,891,800
 1,150,000
 13,341,800
 5,336,720



The European impost of 777.773 Dollars being supposed to be appropriated to the French debt, there will be a residuum of 217.777 arising on the other articles, according to the calculation of 1783. Suppose this raised to 300,000 Dollars, and appropriated to the Dutch debt; and to be reinforced by the European impost as soon as that shall be liberated from the French debt. The following operation shows the effect.


                                                     Dollars                 Dollars
1791.        Residuary impost (that on
               European articles excluded)
               supposed raised to                    300,000
             Demand of 1791                                                  172,000
             Surplus (to be so employed
               immediately as to save or
               beget a year’s interest)                                      128,000
                                                     300,000                 300,000
1792.        Surplus of 1791                         128,000
             Interest (saved or begotten)
               on that                                 6,400
             Residuary impost                        300,000
               Demand of 1792                                                172,000
               Surplus                                                       262,000
                                                     434,000     434,000
1793.        Surplus of 1792                         262,000
             Interest on that                         13,100
             Residuary impost                        300,000
               Demand of 1793                                                572,000
               Surplus                                                         3,100
                                                     575,100                 575,100
1794.        Surplus of 1793                           3,100
             Interest on that                            155
             Residuary impost                        300,000
             Deficit to be borrowed                  248,745
                                  248,745                                    552,000
             Demand of 1794
                                                     
                                                     552,000                 552,000
1795.        Residuary impost                        300,000
             Deficit to be borrowed
                                  244,437  493,182   244,437
                Interest on New loan of
                                  248,745                                     12,437
                Demand of 1795                                               532,000
                                                     544,437                 544,437

1796.        Residuary impost                        300,000
             Deficit to be borrowed
                                  236,659  729,841   236,659
                Interest on New loan of
                                  493,182                                     24,659
             Demand of 1796                                                  512,000
                                                     536,659                 536,659
1797.        Residuary impost                        300,000
             Deficit to be borrowed
                                  228,492  958,333   228,492
                Interest on New loan of
                                  729,841                                     36,492
                Demand of 1797                                               492,000
                                                     528,492                 528,492
1798.        Residuary impost                        300,000
                Interest on New loan of
                                  958,333                                     47,916
                Demand of 1798                                               152,000
                Surplus                                                      100,084
                                                     300,000                 300,000
1799.        Surplus of 1798                         100,084
             Interest on that                          5,004
             Residuary impost                        300,000
                Interest on New loan                                          47,916
                Demand of 1799                                               228,000
                Surplus                                                      129,172
                                                     405,088                 405,088
1800.        Surplus of 1799                         129,172
             Interest on that                          6,458
             Residuary impost                        300,000
                Interest on New loan                                          47,916
             Demand of 1800                                                  220,000
             Surplus                                 435,630                 167,714
        
1801.        Surplus of 1800                         167,714
             Interest on that                          8,385
             Residuary impost                        300,000
                Interest on New loan                                          47,916
                Demand of 1801                                               336,800
                Surplus                                                       92,183
                                                     476,099                 476,099

1802.        Surplus of 1801                          92,183
             Interest on that                          4,609
             Residuary impost                        300,000
                Interest on New loan                                          47,916
                Demand of 1802                                               330,200
                Surplus                                                       18,676
                                                     396,792                 396,792
1803.        Surplus of 1802                          18,676
             Interest on that                            933
             Residuary impost                        300,000
             Surplus of European impost
               (now liberated from French
                debt)                                310,422
             Interest on New loan                                             47,916
             Demand of 1803                                                  243,680
             Surplus                                                         338,435
                                                     630,031                 630,031
1804.        Surplus of 1803                         338,435
             Interest on that                         16,921
             Joint impost                          1,077,773
               Interest on New loan                                           47,916
               Principal of New loan                                         958,333
               Demand of 1804                                                165,520
               Demand of 1805. with a
                 year’s interest subtracted
                 for the anticipation                                        159,239
               Surplus                                                       102,121
                                                   1,433,129               1,433,129
1805.        Surplus of 1804                         102,121
             Interest on that                          5,106
             Joint impost                          1,077,773
               Demand of 1806, with a
                 year’s interest subtracted                                  164,734
             Demand of 1807, with two
               years interest subtracted                                     287,273
             Surplus                                                         732,993
                                                   1,885,000   1,885,000



Recapitulation of the sums necessary to be borrowed, for the preceding plan, in order that the interest, and instalments of principal both in France and Holland may be paid punctually when due.


 


France
 Holland


1791.
 2,785,852



1792.
 10,711



1793.
 ……



1794.
 ……
 248,745


1795.
 ……
 244,437


1796.
 ……
 236,659


1797.
 ……
 228,492



 2,796,563
 958,333


 
3,754,896


Note, that in this estimate for sinking the Dutch debt, the expences of the loans are not included, nor the expence of collecting the impost.
